Correspondence OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 Spencer G. Feldman (212) 451-2234 E-mail: sfeldman@olshanlaw.com November 18, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Code Rebel Corporation Draft Registration Statement on Form S-1 Ladies and Gentlemen: On behalf of Code Rebel Corporation, a Delaware corporation (the “Company”), we hereby confidentially submit through EDGAR one complete copy of Confidential Draft Submission No. 1 to the captioned Registration Statement on Form S-1 (the “Registration Statement”), for the registration of 2,000,000 shares of the Company’s common stock in an initial public offering, including one complete copy of the exhibits listed in the Registration Statement as filed therewith. We wish to bring to the staff's attention that, in a future filing, the Company intends to add to the Registration Statement a secondary offering prospectus relating to resales by certain selling stockholders of the shares of common stock issued contemporaneously with the closing of this offering upon conversion of the Company's 6% unsecured promissory notes sold in a previous private placement. Should any member of the Commission’s staff have any questions concerning the enclosed materials or desire any further information or clarification in respect of the Registration Statement, please do not hesitate to contact me (tel.: (212) 451-2234) or Reid Dabney, the Company’s Chief Financial Officer (tel.: (310) 748-5718). Very truly yours, /s/ Spencer G. Feldman Spencer G. Feldman Enclosures cc: Mr. Arben Kryeziu Mr. Reid Dabney
